DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to communications filed May 17, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.

Response to Arguments
Applicant's arguments filed May 17, 2022 regarding the rejection of claims 1-14 under 35 U.S.C 103  have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 1-14 are pending, of which claims 1, 5, and 9 are in independent form. Claims 1, 5, and 9 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kassko et al. (US 2015/0213109) (hereinafter Kassko) in view of Stading et al. (US 2018/00604100) (hereinafter Stading), and in further view of Migliori (US 2015/0293961) (hereinafter Migliori).
Regarding claim 1, Kassko teaches a method for implementing a data visualization pertaining to data spanning a plurality of data stores, comprising: providing computer-readable code to a client computing device, the computer-readable code configured to cause the client computing device to perform operations (see Figs. 1-2, para [0035], para [0040-0041], discloses code to perform method for cross-platform analytics), comprising: acquiring result datasets, each result dataset corresponding to a respective one of a plurality of data stores (see Fig. 2, para [0042-0043], discloses receiving advertising campaigns (plurality of datasets) from respective advertising platforms (data stores)), the acquiring comprising: determining a query limit parameter (see para [0028], para [0030], discloses determining measurements of measurable data items (query limit parameter) related directly to an advertisement campaign and campaign objectives defined by the user or preconfigured information), and generating a plurality of queries, each query corresponding to a respective one of the plurality of data stores and comprising a limit parameter corresponding to the determined query limit parameter (see Fig. 4, para [0067-0068], discloses generating sub-queries (plurality of queries) corresponding to respective data stores and determined relevant metric dimensions); producing an output dataset comprising result data retrieved in response to the queries (see Fig. 4, para [0071], discloses outputting sub-result data sets in response to queries).
Kassko does not explicitly teach adding a unique identifier column to a plurality of the result datasets, the unique identifier column derived from required dimensions of the respective result datasets, forming a stacked dataset comprising a plurality of the result datasets by use of the unique identifier column, and mapping columns of the stacked dataset to an output dataset; and rendering a visualization of the output dataset for display to a user on a display of the client computing device.
Stading teaches adding a unique identifier column to respective result datasets of a plurality of the result datasets (see Figs. 2-3, para [0040], para [0042], discloses adding a globally unique identifier column to a plurality of dataset records that are joined and correlated with data from other sources ), the unique identifier column derived from required dimensions of the respective result datasets (see Figs. 2-3, para [0040], para [0042], discloses a unique identifier derived from join information from different data sources and search results mined from multiple dimensions), forming a stacked dataset comprising a plurality of the result datasets by use of the unique identifier column (see Fig. 4, para [0044-0045], para [0157], discloses distributed information from various sources to join related information (stacked dataset) using globally unique identifier column data).
Kassko/Stading are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kassko to include unique identifier derived from required dimensions from disclosure of Stading. The motivation to combine these arts is disclosed by Stading as “reducing the document space of the search results” (para [0090]) and including unique identifier derived from required dimensions is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Kassko/Stading do not explicitly teach mapping columns of the stacked dataset to an output dataset; and rendering a visualization of the output dataset for display to a user on a display of the client computing device.
Migloiori teaches mapping columns of the stacked dataset to an output dataset (see Fig. 3, para [0054], para [0119-0120], discloses mapping view datasets to SPTP Event dataset (output dataset); visualization of the output dataset for display to a user on a display of the client computing device (see Table 27, para [0198-0200], discloses generating SPTP Events dataset to display on smartphone).
Kassko/Stading/Migloiori are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kassko/Stading to map stacked dataset to output dataset from disclosure of Migliori. The motivation to combine these arts is disclosed by Migliori as “beneficial to have an architectural pattern and communication protocol that eliminates fragmentation and provides a normalized layer of abstraction that supports universal interoperability among machines” (para [0009]) and mapping stacked dataset to output dataset is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 5, Kassko teaches a non-transitory computer-readable storage medium comprising instructions configured to cause a computing device to perform operations (see para [0081], discloses a medium), comprising: acquiring a plurality of datasets, each dataset corresponding to a respective one of a plurality of data stores (see Fig. 2, para [0042-0043], discloses receiving advertising campaigns (plurality of datasets) from respective advertising platforms (data stores)), the acquiring comprising: determining a query limit parameter (see para [0028], para [0030], discloses determining measurements of measurable data items (query limit parameter) related directly to an advertisement campaign and campaign objectives defined by the user or preconfigured information), and generating a plurality of queries, each query corresponding to a respective one of the plurality of data stores and comprising a limit parameter corresponding to the determined query limit parameter (see Fig. 4, para [0067-0068], discloses generating sub-queries (plurality of queries) corresponding to respective data stores and determined relevant metric dimensions); producing an output dataset comprising result data retrieved in response to the queries (see Fig. 4, para [0071], discloses outputting sub-result data sets in response to queries).
Kassko does not explicitly teach adding a unique identifier column to a plurality of the result datasets, forming a stacked dataset comprising a plurality of the result datasets by use of the unique identifier column, and mapping columns of the stacked dataset to an output dataset; and rendering a visualization of the output dataset for display to a user on a display of the client computing device.
Stading teaches adding a unique identifier column to a plurality of the result datasets (see Figs. 2-3, para [0040], para [0042], discloses adding a globally unique identifier column to a plurality of dataset records that are joined and correlated with data from other sources ), forming a stacked dataset comprising a plurality of the result datasets by use of the unique identifier column (see Fig. 4, para [0044-0045], para [0157], discloses distributed information from various sources to join related information (stacked dataset) using globally unique identifier column data).
Kassko/Stading are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kassko to include unique identifier derived from required dimensions from disclosure of Stading. The motivation to combine these arts is disclosed by Stading as “reducing the document space of the search results” (para [0090]) and including unique identifier derived from required dimensions is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Kassko/Stading do not explicitly teach mapping columns of the stacked dataset to an output dataset; and display a visualization of the output dataset on a client computing device.
Migloiori teaches mapping columns of the stacked dataset to an output dataset (see Fig. 3, para [0054], para [0119-0120], discloses mapping view datasets to SPTP Event dataset (output dataset)); and rendering a visualization of the output dataset for display to a user on a display of the client computing device (see Table 27, para [0198-0200], discloses generating SPTP Events dataset to display on smartphone).
Kassko/Stading/Migloiori are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kassko/Stading to map stacked dataset to output dataset from disclosure of Migliori. The motivation to combine these arts is disclosed by Migliori as “beneficial to have an architectural pattern and communication protocol that eliminates fragmentation and provides a normalized layer of abstraction that supports universal interoperability among machines” (para [0009]) and mapping stacked dataset to output dataset is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 9, Kassko teaches a system, comprising: a processor coupled to a memory (see para [0014], discloses processor and memory); and a distributed data analysis platform comprising configured for operation on the processor (see Fig. 1, para [0027,0029], discloses transformation and storage analysis for data from multiple platforms), the distributed data analysis platform further configured to: manage a distributed data model, the distributed data model comprising a plurality of datasets linked to a same alias (see Fig. 1, Fig. 4, para [0014], para [0022], discloses a system managing dynamically-changing data model comprising sub-datasets linked to a respective data source); acquire a plurality of datasets, each dataset corresponding to a respective one of a plurality of datasets linked to the same alias (see Fig. 2, Fig. 4, para [0042-0043], discloses receiving advertising campaigns (plurality of datasets) from respective advertising platforms (data stores)) by, generating a plurality of queries, each query corresponding to a respective one of the plurality of the datasets (see Fig. 4, para [0067-0068], discloses generating sub-queries (plurality of queries) corresponding to respective data stores and determined relevant metric dimensions), and comprising respective limit parameters (see para [0028], para [0030], discloses determining measurements of measurable data items (query limit parameter) related directly to an advertisement campaign and campaign objectives defined by the user or preconfigured information); produce an output dataset comprising result datasets retrieved in response to the queries (see Fig. 4, para [0071], discloses outputting sub-result data sets in response to queries).
Kassko does not explicitly teach adding a unique identifier column to respective result datasets of a plurality of the result datasets, the unique identifier column derived from required dimensions of the respective result datasets, forming a stacked dataset comprising a the plurality of result datasets by use of the unique identifier columns, and mapping columns of the stacked dataset to an output dataset; and display a visualization of the output dataset on a client computing device.
Stading teaches adding a unique identifier column to respective result datasets of a plurality of the result datasets (see Figs. 2-3, para [0040], para [0042], discloses adding a globally unique identifier column to a plurality of dataset records that are joined and correlated with data from other sources ), the unique identifier column derived from required dimensions of the respective result datasets (see Figs. 2-3, para [0040], para [0042], discloses a unique identifier derived from join information from different data sources and search results mined from multiple dimensions), forming a stacked dataset comprising a the plurality of result datasets by use of the unique identifier columns (see Fig. 4, para [0044-0045], para [0157], discloses distributed information from various sources to join related information (stacked dataset) using globally unique identifier column data).
Kassko/Stading are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kassko to include unique identifier derived from required dimensions from disclosure of Stading. The motivation to combine these arts is disclosed by Stading as “reducing the document space of the search results” (para [0090]) and including unique identifier derived from required dimensions is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Kassko/Stading do not explicitly teach mapping columns of the stacked dataset to an output dataset; and display a visualization of the output dataset on a client computing device.
Migloiori teaches mapping columns of the stacked dataset to an output dataset (see Fig. 3, para [0054], para [0119-0120], discloses mapping view datasets to SPTP Event dataset (output dataset); and display a visualization of the output dataset on a client computing device (see Table 27, para [0198-0200], discloses generating SPTP Events dataset to display on smartphone).
Kassko/Stading/Migloiori are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kassko/Stading to map stacked dataset to output dataset from disclosure of Migliori. The motivation to combine these arts is disclosed by Migliori as “beneficial to have an architectural pattern and communication protocol that eliminates fragmentation and provides a normalized layer of abstraction that supports universal interoperability among machines” (para [0009]) and mapping stacked dataset to output dataset is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 3, Kassko/Stading/Migloiori teach a method of claim 1.
Kassko further teaches linking a plurality of datasets to a dataset alias, wherein the plurality of datasets comprise datasets associated with the dataset alias (see Fig. 2, Fig. 4, para [0038], para [0044], discloses media-linking based on advertising campaigns and respective advertising platforms).

Regarding claims 4 and 14, Kassko/Stading/Migloiori teach a method of claim 1 and a system of claim 9.
Kassko/Stading does not explicitly teach linking columns of each dataset associated with the dataset alias, such that each linked column of a first one of the plurality of datasets is linked to corresponding columns of one or more other datasets of each of the others of the plurality of datasets.
Migliori teaches linking columns of each dataset associated with the dataset alias, such that each linked column of a first one of the plurality of datasets is linked to corresponding columns of one or more other datasets of each of the others of the plurality of datasets (see Figs. 7-8, para [0195], para [0198-0199], discloses linking columns of datasets to vendor’s cloud server and customer’s cloud server).

Regarding claim 7, Kassko/Stading/Migliori teach a medium of claim 5.
Kassko further teaches linking a plurality of datasets to a dataset alias, wherein the plurality of datasets comprise datasets associated with the dataset alias (see Fig. 2, Fig. 4, para [0038], para [0044], discloses media-linking based on advertising campaigns and respective advertising platforms).

Regarding claim 8, Kassko/Stading/Migliori teach a medium of claim 5. 
Kassko/Stading does not explicitly teach linking columns of each dataset associated with the dataset alias, such that each linked column of a first one of the plurality of datasets is linked to corresponding columns of one or more other datasets of each of the others of the plurality of datasets.
Migliori teaches linking columns of each dataset associated with the dataset alias, such that each linked column of a first one of the plurality of datasets is linked to corresponding columns of one or more other datasets of each of the others of the plurality of datasets (see Figs. 7-8, para [0195], para [0198-0199], discloses linking columns of datasets to vendor’s cloud server and customer’s cloud server).

Regarding claim 10, Kassko/Stading/Migloiori teaches a system of claim 9.
Kassko further teaches wherein the distributed data analysis platform is further configured to include a query limit parameter in each query of the plurality of queries (see Fig. 2, Fig. 4, para [0046-0048], para [0067-0068], discloses including a data type (query limit parameter) in sub-queries).

Regarding claim 12, Kassko/Stading/Migloiori teaches a system of claim 9.
Kassko does not explicitly teach wherein the distributed data analysis platform is further configured to aggregate the stacked dataset by use of the unique identifier column.
Stading teaches wherein the distributed data analysis platform is further configured to aggregate the stacked dataset by use of the unique identifier column (see Fig. 4, para [0044-0045], discloses adding a unique identifier column to datasets).

Regarding claim 13, Kassko/Stading/Migliori teaches a system of claim 9.
Kassko/Migliori does not explicitly teach a transform engine configured to populate the unique identifier column of respective result datasets with a concatenation of the required dimensions of the respective.
Kumar teaches a transform engine configured to populate the unique identifier column of respective result datasets with a concatenation of the required dimensions of the respective (see Figs. 4-5, para [0026], para [0062-0063], discloses populate unique identifier column with transformed object data corresponding to dimensions).

Claims 2, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kassko et al. (US 2015/0213109) (hereinafter Kassko) in view of Stading and Migliori (US 2015/0293961) (hereinafter Migliori) as applied to claims 1, 5, and 9, and in further view Gabaldon Royval et al. (US 2018/0137424) (hereinafter Gabaldon).
Regarding claims 2 and 11, Kassko/Stading/Migliori teach a method of claim 1 and a system of claim 9.
Kassko/Stading/Migliori do not explicitly teach determining the query limit parameter based on a selected range of the rendered visualization of the output dataset.
Gabaldon teaches determining the query limit parameter based on a selected range of the rendered visualization of the output dataset (see Figs. 8a-c, para [0107-0108], discloses determining query parameters based on selected elements for displayed model). 
Kassko/Stading/Migliori/Gabaldon are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kassko/Stading/Migliori to select a range of the rendered visualization from disclosure of Gabaldon. The motivation to combine these arts is disclosed by Gabaldon as “provide authoring tools that leverage predetermined knowledge to improve the process of developing, generating, and executing predictive models” (para [0005]) and selecting a range of the rendered visualization is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 6, Kassko/Stading/Migliori teach a medium of claim 5.
Kassko/Stading/Migliori do not explicitly teach determining the query limit parameter based on a selected range of the rendered visualization of the output dataset.
Gabaldon teaches determining the query limit parameter based on a selected range of the rendered visualization of the output dataset (see Figs. 8a-c, para [0107-0108], discloses determining query parameters based on selected elements for displayed model). 
Kassko/Stading/Migliori/Gabaldon are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kassko/Stading/Migliori to select a range of the rendered visualization from disclosure of Gabaldon. The motivation to combine these arts is disclosed by Gabaldon as “provide authoring tools that leverage predetermined knowledge to improve the process of developing, generating, and executing predictive models” (para [0005]) and selecting a range of the rendered visualization is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159